DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,2,9 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Egnatovich, Jr. et al. (2003/0167592) in view of Schneider (5,313,687).
In reference to claims 1 and 15, Egnatovich, Jr. et al. teaches a blade cleaning device comprising a funnel, 38, having a top and a bottom, the top being circumferentially larger than the bottom, the top being rectangularly shaped, (fig. 2), a conduit, 32, engaged to and extending from the bottom of the funnel and being configured to be engageable to a hose, 14, extending from a vacuum cleaner, 10, a 
In reference to claim 9, further including a hood, 40, engaged to and extending transversely and upwardly from the top of the funnel, wherein the funnel is configured for directing the debris dislodged from the blade to the funnel, (pp 0019).
Egnatovich, Jr. et al. teaches all the limitations of the claims except for a frame engaged to and extending circumferentially around the top of the funnel, opposed ends of the frame being dimensionally taller than opposed sides of the frame defining a recess, wherein the recess is configured for insertion of a cross-sectional portion of a blade of a fan, positioning the opposed ends proximate to opposed edges of the blade, such that the blade is prevented from rotating.
Schneider teaches a brush head having a base, 34, from the bottom of which laterally opposed end brushes, 48, and laterally opposed side brushes, 50, depend.  The end brushes being taller than the side brushes, (col. 3, lines 10-12, fig. 2).
It would have been obvious to on having ordinary skill in the art at the time the invention was made to provide the tool of Egnatovich, Jr. et al. with a frame that matches the concept of the brush, having the ends of the frame extending higher or being taller that the sides of the frame, in order to provide for the brushes being attached to the frame to be the same length, but still produce the features of the ends being taller than the sides, in order to define a recess configured for insertion of a cross-sectional portion of a blade of a fan.  This can be desirable in order to enhance the ease . 

Claims 11,12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Egnatovich, Jr. et al. as modified by Schneider in further view of Williamson, (10/631,696).
Egnatovich, Jr. et al. as modified by Schneider teaches all the limitations of the claims except for a sleeve configured to be positionable over and removably engageable to the funnel, the sleeve comprising fabric, wherein the sleeve is configured for cleaning and polishing the blade as the frame is motivated longitudinally along the blade, wherein the sleeve comprises microfiber fabric.
Williamson teaches a microfiber sleeve, 14, configured to be positionable over and removably engageable to the funnel, (col. 14, lines 59-62).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the tool of Egnatovich, Jr. et al. as modified by Schneider with the microfiber sleeve being removably engaged with the funnel, as taught by Williamson, in order to provide the tool with a means for polishing the blade after the vacuum cleaning operation. 
It would have been further obvious to provide the tool with the top being substantially squarely shaped, as a matter of obvious design choice. 




Allowable Subject Matter
Claims 3-8,10,13,14,16,17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 20 is allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Davis (2012/0198651), Becker et al. (7,896,041) and Ishii et al. (5,063,635) were cited to show other examples of blade cleaning devices.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTESE L MCDONALD whose telephone number is (571)272-4486. The examiner can normally be reached M-F 8hrs between 6-6 sometimes with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.L.M/Examiner, Art Unit 3723                                                                                                                                                                                                        November 18, 2021



/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723